COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-11-00333-CV
Trial Court Cause
Number:                    0851588
Style:                     Andrew Whallon, Dahlia Garcia and Richard Grayshaw
                           v City of Houston
Date motion filed*:        September 29, 2014
Type of motion:            Motion for En Banc Reconsideration of its Motion for Leave to File Amended Briefs
Party filing motion:       Appellants
Document to be filed:      no

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Sherry Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown,
Huddle, and Lloyd.

Date: February 5, 2015